IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40641
                          Conference Calendar
                           __________________


CLEMMIE R. WICKWARE,

                                     Plaintiff-Appellant,

versus

JAMES A. COLLINS ET AL.,

                                      Defendants,

K. KUYKENDALL,

                                     Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:92-CV-73
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Clemmie R. Wickware filed an appeal from the magistrate

judge's denial of his motion for a preliminary injunction;

nevertheless, he has failed to brief this issue.    Issues which

are not briefed are waived.     Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Wickware argues that the magistrate judge erred in

dismissing his claims against the defendants other than Dr.

Kuykendall.    As these issues do not concern the denial of the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                               No. 95-40641
                                    -2-

preliminary injunction, we lack jurisdiction to consider them.

Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991); 28

U.S.C. § 1292(a)(1).   This appeal is frivolous and is DISMISSED

as such.   5TH CIR. R. 42.2.

     Wickware previously has been warned by this court that he

may be sanctioned for filing further frivolous pleadings.

Accordingly, Wickware is barred from filing any pro se, in forma

pauperis, civil appeal in this court, or any pro se, in forma

pauperis, initial civil pleading in any court which is subject to

this court's jurisdiction, without the advance written permission

of a judge of the forum court or of this court; the clerk of this

court and the clerks of all federal district courts in this

Circuit are directed to return to Wickware, unfiled, any

attempted submission inconsistent with this bar.

     APPEAL DISMISSED; SANCTION IMPOSED.